             Case 1:19-cv-01552-ABJ Document 13 Filed 06/05/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

                Plaintiff,

   v.                                               Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

                Defendant.


                                   JOINT STATUS REPORT

        The parties to this Freedom of Information Act (“FOIA”) matter respectfully submit the

following Joint Status Report in response to this Court’s March 20, 2020 Order.

        1.      The background to this case is provided in the parties’ March 20, 2020 Joint

Status Report, ECF No. 12, and incorporated here by reference. On March 20, 2020, the Court

issued an Order directing the parties to file a joint status report by June 5, 2020. See March 20,

2020 Minute Order.

        2.      The FOIA request, number FY19-131, submitted by plaintiff Citizens for

Responsibility and Ethics in Washington (“CREW”) to the Office of Legal Counsel (“OLC”),

U.S. Department of Justice (“DOJ”), seeks “documents pertaining to the views OLC provided

Attorney General William Barr on whether the evidence developed by Special Counsel Robert

Mueller is sufficient to establish that the President committed an obstruction-of-justice offense.”

See ECF No. 5-2.

        3.      The status of the FOIA request submitted by CREW, designated by OLC as FOIA

request number FY19-131, is as follows:

        4.      By and through counsel, on February 11, 2020, CREW agreed to limit the scope
            Case 1:19-cv-01552-ABJ Document 13 Filed 06/05/20 Page 2 of 3




of FOIA request number FY19-131 to “all material provided to the Attorney General or the

Office of the Attorney General on the subject of whether the evidence developed by Special

Counsel Mueller is sufficient to establish that the President committed an obstruction-of-justice

offense.” CREW reserved its right to seek other records covered by the full scope of FOIA

request number FY19-131 after reviewing the material provided by OLC under this limited

scope of FOIA request number FY19-131.

       5.      On May 22, 2020, OLC provided to CREW all the non-exempt records responsive

to the limited scope of FOIA request number FY19-131, that did not require referral to another

office and entity. Additionally, on May 8, 2020, OLC referred one record to DOJ’s Office of

Information Policy (“OIP”) for processing by OIP.

       6.      OIP expects to be able to provide CREW with a response regarding the referred

record on or before June 17, 2020. However, OIP notes that processing of the referred record

requires consultation with several offices within DOJ, and that unanticipated events outside of

OIP’s control may occur in these offices that could delay OIP’s response. Accordingly, OIP

respectfully submits that it cannot definitively guarantee that production will be completed by

June 17, 2020. However, OIP will make its best efforts to provide CREW with a response

regarding the referred record on or before June 17, 2020.

       Accordingly, the parties believe it is premature to propose a briefing schedule for any

dispositive motions at this time and, instead, respectfully request that they be permitted to submit

a joint status report to the Court on or before June 24, 2020 as to whether the parties have

resolved all disputes as to FOIA request FY19-131, or whether dispositive motions are

anticipated and, if so, submit a briefing schedule for summary judgment.




                                                 2
          Case 1:19-cv-01552-ABJ Document 13 Filed 06/05/20 Page 3 of 3




Dated: June 5, 2020                      Respectfully submitted,

/s/ Anne L. Weismann                     JOSEPH H. HUNT
Anne L. Weismann (DC Bar # 298190)       Assistant Attorney General
Adam J. Rappaport (DC Bar # 479866)
Citizens for Responsibility and Ethics   ELIZABETH J. SHAPIRO
       in Washington                     Deputy Director
1101 K Street, N.W., Suite 201           Civil Division, Federal Programs Branch
Washington, DC 20005
Phone: (202) 408-5565                    /s/ Julie Straus Harris
Facsimile: (202) 588-5020                JULIE STRAUS HARRIS (DC Bar # 1021928)
aweismann@citizensforethics.org          Trial Attorney
                                         United States Department of Justice
Attorneys for Plaintiff                  Civil Division, Federal Programs Branch
                                         1100 L Street NW, Room 11514
                                         Washington, D.C. 20005
                                         Tel: (202) 353-7633
                                         Fax: (202) 616-8470
                                         E-mail: julie.strausharris@usdoj.gov

                                         Counsel for Defendant




                                         3
